Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-11 are pending in the current application.
2.	This application is a CON of 16/611,636 11/07/2019 ABN, 16/611,636 is a 371 of PCT/US2018/034283 05/24/2018, PCT/US2018/034283 has PRO 62/511,391 05/26/2017.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata US 20130338367 A1 in view of Gentry US 3,251,880, Keltjens US 20030191347 A1, Deshpande WO 2007110879A1. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Numata US 20130338367 A1 teaches the process of the instant claims at paragraph [0403]:
Preparation of 3-chloro-N-ethyl-1-(pyridin-3-yl)-1H-pyrazole-4-amine (Compound No. B-004) 

[0403] 7.4 ml of 1 N aqueous sodium hydroxide was mixed with 1 g of 3-chloro-N-ethyl-1-(pyridin-3-yl)-1H-pyrazole-4-amine dihydrochloride and stirred at room temperature for 3 hours.  After the reaction, the reaction mixture was extracted with dichloromethane (20 ml x 3).  The resulting organic layer was dried over anhydrous sodium sulfate, and the solvent was evaporated under reduced pressure to obtain 660 mg of the desired product as a white solid. 
[0405] m. p.; 89-90o C.

This is the species, a compound of claim 1 where R1/R2 are H/ethyl and X is Cl, and the compound of claim 2.  1N NaOH has a pH of 14, which is about 12. If 14 is not seen as about 12 it is nonetheless known to conduct the neutralization of acid addition salts at optimal pH ranges.    The salt neutralization took place at room temperature, 20 to 25 °C. 7.4 ml of 1 N aqueous at 4% NaOH (d=1.04g/mL) is 7.70 g, 4% of which is 308 mg or 7.7 mmols. MW of the dihydrochloride is 295.59, so 1 g is 3.38 mmols.  7.7/3.38 mols of the dihydrochloride or around 2.28 eq. were used.  The material was dried under reduced pressure, vacuum. 
Gentry teaches the same type of purification sequence on a dihydrochloride salt discussing the pH at column 2 line 21-25,  “While addition of sufficient base to the salt solution to obtain a mixture having a pH in excess of 5 will yield  good results, the purification process is most efficient when the  neutralization is continued to a final pH in excess of about 9.”  This is the limitation in claim 11.  Organic solvents which are water miscible are a key feature of the Gentry process (column 2 lines 1-8), meeting the limitation of claim 4-6. 
The only point of novelty of claims 1-3 is with regard to whether the base or basic solution is added to the solution of the compound in water or a neat compound.  Dissolving a hydrochloride salt in water makes the solution inherently acidic, however additional acid could aid in dissolution.  Gentry states at column 2 lines 41 ff. “The process can be operated in a number of ways within the general description above.  For example, the impure oxydianiline can be dissolved in aqueous mineral acid and then precipitated by addition of an alcoholic base solution.  Alternatively, the oxydianiline salt may be dissolved in aqueous alkanol and precipitated by addition of aqueous base.  The essential feature of the invention is the precipitation of the free amine from its acid salt in the aqueous alkanol medium.” Regarding the base in claims 9, according to Gentry at column 2 lines 16 ff, “Bases suitable for the precipitation step are those capable of liberating the free amine from its acid salt.  These bases include ammonium hydroxide, alkali metal hydroxides and carbonates, and alkaline earth metal hydroxides.  Preferably, an alkali metal hydroxide such as sodium or potassium hydroxide is the base.”  The other bases claimed are just additional bases that are “capable of liberating the free amine from its acid salt.”  Column 2 lines 9-11 states that additional anions A can be used, “Salts of p,p'-oxydianiline which are operable in the process are the salts with strong  mineral acids such as sulfuric acid, hydrochloric acid, and hydrobromic acid. The hydrochloride is preferred.” Regarding the temperature, “The precipitation can be carried out at any temperature where the reaction medium is liquid, i.e., between its freezing and boiling points.”
As discussed above Numata and Gentry use various inorganic bases including ammonium hydroxide, alkali metal hydroxides and carbonates, and alkaline earth metal hydroxides.   While the other bases claimed in claim 10 are not explicitly listed, they are just additional bases that are described by Gentry as “capable of liberating the free amine from its acid salt.”  Deshpande uses the same bases in claims 10 in the same process of liberating the free amine from its acid salt.  Ropinirole hydrochloride was treated with a base in water to precipitate the free base.  The base is described at page 6, lines 13-17, “The example of base as mentioned hereinabove includes but not limited to amines, alkali and alkaline earth metal carbonate, bicarbonate, hydroxide, acetate and the like or mixture  thereof. The example of base includes but not limited to triethylamine, diethylamine, NaHCO3, KHCO3, LiHCO3, Na2CO3, K2CO3, LiCO3, CaCO3, MgCO3, NaOH, KOH, LiOH, NaOAc and the like or mixture thereof.”  These are additional bases of claims 10 and are “capable of liberating the free amine from its acid salt.”  
Gentry uses as organic solvent “Any of the water-miscible lower alkanols, i.e., those which are soluble in water in all proportions at room temperature, can be used as the alcohol component.  Ethyl or isopropyl alcohol is preferred.  Best results are usually obtained when the aqueous alkanol medium contains about 40-60% of alkanol, i.e., about 0.7- 1.5 parts of alcohol per part of water.  Mixtures of these alkanols can be employed.”  In addition there are other water miscible solvents that are typically used for this purpose in addition to alcohols, including cyclic ethers like the claimed THF and MeTHF. As disclosed in   Keltjens “[0032] The venlafaxine salt solution is typically neutralized by adding an organic or inorganic base, typically NaOH, to form a venlafaxine base solution before inducing precipitation.  Suitable bases useful in the neutralization process are alkali metal or alkaline earth metal or ammonia cations, such as those in sodium, potassium or calcium hydroxide, sodium or potassium carbonate, or ammonium hydroxide.  Further suitable bases include an organic amine, such as methylamine, triethylamine or pyridine.  The mutual ratio of the substrates is preferably approximately stoichiometric (equimolar), however slight molar excess of either component, particularly the base, is not excluded.  The solvent system is preferably monophasic, i.e. it comprises a single solvent or a mixture of mutually miscible solvents.  Advantageously, the solvent system is so selected that the starting venlafaxine salt and the neutralizing base are soluble in the solvent system, at least at an elevated temperature, but this is  not required.  Suitable solvent system comprises water and mixtures of water with water-miscible organic solvents such as lower aliphatic alcohol (methanol,  ethanol), ketone (acetone, methyl isobutylketone) or cyclic ether (dioxan,  tetrahydrofuran).”  It would be obvious to use an alternative water miscible solvent like THF in the process of the prior art. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the variations described by Gentry on the amine purification by precipitation disclosed by Numata US 20130338367 A1 since these are the same processes.  The variations of the solvent and bases are disclosed in Keltjens and Deshpande, and are prima facie obvious.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625